DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.

Response to Arguments
Applicant’s arguments, see the amendment, filed 7/20/21, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dobashi et al., US 2005/0139750.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750.
In regard to claim 1, Numata, US 2015/0229833, discloses an imaging element, comprising: 
a plurality of pixels formed in a pixel array (see figure 1, element 100),
wherein a first set of the plurality of pixels is formed in a center portion of the array (see figure 1, section between 100a and 100b) and a second set of the plurality of pixels is formed on a periphery portion of the pixel array (see para 27 and figure 1, element 100a and 100b); 
an on-chip lens (see figure 2A, element 101) that is configured to concentrate incident light on the plurality of pixels (see figure 1, element 110a or 110b), 
wherein the on-chip lens is placed above and centered with respect to each of the first set of the plurality of pixels above and off centered with respect to each of the second set of the plurality of pixels (see para 28-31 and 51-52); 
a plurality of photoelectric conversion portions (photoelectric conversion units (see figure 2A, element 122 and 123) arranged in each of the plurality of pixels and configured to perform photoelectric conversion according to the incident light (see para 27-28); and 

wherein the plurality of waveguides are each configured to guide the incident light concentrated so that the incident light enters each of the plurality of photoelectric conversion (see para 29-33), and 
wherein a first waveguide (see figure 2A, element 105) of the plurality of waveguides for each of the first set of plurality of pixels and the second set of the plurality of pixel is the same (see figure 2A: each of the waveguides 150 in the pixel array are the same) and a second waveguide (see figure 2A, element 104) of the plurality of waveguides for each of the first set of the plurality of pixels and the second set of the plurality of pixels is different (see figure 2A, element 104 and 105: the two sets of waveguides 104 and 105 are different).
The Numata reference does not specifically disclose wherein a first waveguide of the plurality of waveguides for each of the first set of the plurality of pixels and the second set of the plurality of pixel is the same and a second waveguide of the plurality of waveguides for the first set of the plurality of pixels is different than a second waveguide of the plurality of waveguides for and the second set of the plurality of pixels.
Dobashi et al., US 2005/0139750, discloses an imaging device wherein a first waveguide (see figure 7, element a and figure 8A, element 44a) of the plurality of waveguides (waveguides around the center) for each of the first set of the plurality of pixels and the second set of the plurality of pixel is the same and a second waveguide (see figure 7, element d and figure 8A, elements 44d) of the plurality of waveguides 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, wherein a first waveguide of the plurality of waveguides for each of the first set of the plurality of pixels and the second set of the plurality of pixel is the same and a second waveguide of the plurality of waveguides for the first set of the plurality of pixels is different than a second waveguide of the plurality of waveguides for and the second set of the plurality of pixels, in order to improve the efficiency with which an image sensing element tales in light rays incident on the element.
In regard to claim 2, Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element according to claim 1.  The Numata reference discloses wherein the plurality of waveguides each include a core (see figure 2A, element 104 and 105) serving as an optical path and cladding (see figure 2A, elements 106 and 107) accommodating the core, and are different from each other in inner surface inclination of the cladding from an entrance to an exit of the incident light in each of the waveguides and thus have dissimilar shapes (see para 33-35).
In regard to claim 3, Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element according to claim 2.  The Numata reference discloses wherein the plurality of waveguides are different from each other in 
In regard to claim 4, Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element according to claim 2.  The Numata reference discloses wherein the plurality of waveguides each include the cladding having a plurality of inner surfaces formed of different inclinations (see figure 2A).
In regard to claim 5, Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element according to claim 1.  The Numata reference discloses further comprising: 
a pixel circuit that is placed in the pixel and configured to generate an image signal based on photoelectric conversion in the plurality of photoelectric conversion portions (photoelectric conversion unit of a normal image-capturing pixel generates image signals; see para 27-28); and 
a wiring layer that is placed on a surface different from a surface for receiving the concentrated incident light, of surfaces of a semiconductor substrate in which the photoelectric conversion portions are formed, the wiring layer being configured to transmit the image signal (see figure 2A, element 108 and para 29 and 47).
In regard to claim 6, Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element according to claim 1.  The Numata reference discloses wherein the pixel includes two photoelectric conversion portions and two waveguides (see figure 2A).

In regard to claim 8, Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element according to claim 1.  The Numata reference discloses further comprising: a plurality of the on-chip lenses (see figure 2A, element 101) each of which is placed by being shifted from the center of the according to the incident angle with respect to each lens configured to make light from an object enter an imaging element corresponding to the lens (see para 51-52); and 
a plurality of the pixels (see figure 1, element 110A) each of which includes the plurality of waveguides formed into shapes dissimilar to each other on a basis of the shift of each of the plurality of on- chip lenses (see para 32-34).
In regard to claim 9, Numata, US 2015/0229833, discloses an imaging device, comprising: 
a plurality of pixels formed in a pixel array (see figure 1, element 100),
wherein a first set of the plurality of pixels is formed in a center portion of the array (see figure 1, section between 100a and 100b) and a second set of the plurality of pixels is formed on a periphery portion of the pixel array (see para 27 and figure 1, element 100a and 100b); 

wherein the on-chip lens is placed above and centered with respect to each of the first set of the plurality of pixels above and off centered with respect to each of the second set of the plurality of pixels (see para 28-31 and 51-52); 
a plurality of photoelectric conversion portions (photoelectric conversion units (see figure 2A, element 122 and 123) arranged in each of the plurality of pixels and configured to perform photoelectric conversion according to the incident light (see para 27-28); and 
a plurality of waveguides (see figure 2A, element 102 and 103) arranged for each of the plurality of respective photoelectric conversion portions in each of the plurality of pixels, 
wherein the plurality of waveguides are each configured to guide the incident light concentrated so that the incident light enters each of the plurality of photoelectric conversion (see para 29-33), and 
wherein a first waveguide (see figure 2A, element 105) of the plurality of waveguides for each of the first set of plurality of pixels and the second set of the plurality of pixel is the same (see figure 2A: each of the waveguides 150 in the pixel array are the same) and a second waveguide of the plurality of waveguides for each of the first set of the plurality of pixels and the second set of the plurality of pixels is different (see figure 2A, element 104 and 105: the two sets of waveguides 104 and 105 are different);

a processing circuit (signal processing circuit, not shown) configured to detect a phase difference on a basis of a plurality of image signals based on photoelectric conversion by the plurality of photoelectric conversion portions (see para 29 and 47).
The Numata reference does not specifically disclose wherein a first waveguide of the plurality of waveguides for each of the first set of the plurality of pixels and the second set of the plurality of pixel is the same and a second waveguide of the plurality of waveguides for the first set of the plurality of pixels is different than a second waveguide of the plurality of waveguides for and the second set of the plurality of pixels.
Dobashi et al., US 2005/0139750, discloses an imaging device wherein a first waveguide (see figure 7, element a and figure 8A, element 44a) of the plurality of waveguides (waveguides around the center) for each of the first set of the plurality of pixels and the second set of the plurality of pixel is the same and a second waveguide (see figure 7, element d and figure 8A, elements 44d) of the plurality of waveguides (waveguides outside of four waveguides around the center) for the first set of the plurality of pixels is different than a second waveguide of the plurality of waveguides for and the second set of the plurality of pixels (see figures 7-9 and para 65-72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, wherein a first waveguide of 
In regard to claim 10, since Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element and its operation as described above in regard to claim 2, the imaging device of claim 2 is also disclosed (see claim 2 above).
In regard to claim 11, since Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element and its operation as described above in regard to claim 3, the imaging device of claim 11 is also disclosed (see claim 3 above).
In regard to claim 12, since Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element and its operation as described above in regard to claim 4, the imaging device of claim 12 is also disclosed (see claim 4 above).
In regard to claim 13, since Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element and its operation as described above in regard to claim 5, the imaging device of claim 13 is also disclosed (see claim 5 above).
In regard to claim 14, since Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element and its operation as described above in regard to claim 6, the imaging device of claim 14 is also disclosed (see claim 6 above).

In regard to claim 16, since Numata, US 2015/0229833, in view of Dobashi et al., US 2005/0139750, discloses the imaging element and its operation as described above in regard to claim 8, the imaging device of claim 16 is also disclosed (see claim 8 above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs